DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment
1)	Acknowledgment is made of Applicant’s amendment filed 01/26/22 in response to the non-final Office Action mailed 07/26/21.  
Status of Claims
2)	Claim 7 has been canceled via the amendment filed 01/26/22.
	Claims 1, 6, 8, 9, 22, 24 and 25 have been amended via the amendment filed 01/26/22.
Claims 1, 2, 6, 8-14, 18-20, 22-25, 28 and 29 are pending.
	Claims 1, 2, 6, 8-11, 20 and 22-25 are under examination.  
Replacement Drawings
3)	Acknowledgment is made of Applicant’s replacement drawings filed 01/26/22.
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  					
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
6)	The objection to the replacement drawings filed 05/22/19 made in paragraph 5 of the Office Action mailed 07/26/21 is withdrawn in light of Applicant’s submission of the replacement drawings filed 01/26/22.
7)	The objection to the specification made in paragraph 7(a) of the Office Action mailed 07/26/21 is withdrawn in light of Applicant’s amendment to the specification.
8)	The objection to claims 6, 8, 9 and 22 made in paragraph 19 of the Office Action mailed 07/26/21 is withdrawn in light of Applicant’s amendment to the claims.
Objection(s) Maintained
9)	The objection to the specification made in paragraph 7(b) of the Office Action mailed 07/26/21 is maintained for the reasons set forth therein. 
10)	The objection to claim 20 made in paragraph 19(e) of the Office Action mailed 07/26/21 is maintained for the reason set forth therein. 
Rejection(s) Moot
11)	The provisional rejection of claim 7 made in paragraph 10 of the Office Action mailed 07/26/21 under 35 U.S.C § 101 as claiming the same invention as that of claims 1, 2, 6, 7, 9-11, 20, 22 and 23 of the co-pending application number 17062832 (‘832) is moot in light of Applicant’s cancellation of the claim. 
12)	The rejection of claim 7 made in paragraph 12 of the Office Action mailed 07/26/21 under the judicially created doctrine of obviousness-type double patenting over claims 6-17 of US patent 10,702,558 (‘558, of record) is moot in light of Applicant’s cancellation of the claim. 
13)	The provisional rejection of claim 7 made in paragraph 13 of the Office Action mailed 07/26/21 under the judicially created doctrine of obviousness-type double patenting over claims 29-33 of the co-pending application 16890552 (‘552) is moot in light of Applicant’s cancellation of the claim. 
14)	The rejection of claim 7 made in paragraph 15 of the Office Action mailed 07/26/21 under rejected under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicant’s cancellation of the claim. 
15)	The rejection of claim 7 made in paragraph 18 of the Office Action mailed 07/26/21 35 U.S.C § 102(a)(1) as being anticipated by Munivar et al. (WO 2015/184134 A1, of record) is moot in light of Applicant’s cancellation of the claim. 
Rejection(s) Withdrawn
16)	The provisional rejection of claims 1, 9 and 20 made in paragraph 9 of the Office Action mailed 07/26/21 under 35 U.S.C § 101 as claiming the same invention as that of claims 1, 12 and 23 of the co-pending application 16839995 (‘995) is withdrawn in light of Applicant’s amendment to the claims. 
17)	The provisional rejection of claims 1, 2, 6, 9-11, 20, 22 and 23 made in paragraph 10 of the Office Action mailed 07/26/21 under 35 U.S.C § 101 as claiming the same invention as that of claims 1, 2, 6, 9-11, 20, 22 and 23 of the co-pending application number 17062832 (‘832) is withdrawn in light of Applicant’s claim amendments. 	
18)	The rejection of claims 22, 24 and 25 made in paragraph 15 of the Office Action mailed 07/26/21 under rejected under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claims or the base claim.
19)	The rejection of claims 1, 2, 6, 9 and 20 made in paragraph 17 of the Office Action et al. (US 20170051260 A1 published 02/23/2017 and filed 05/11/2015, of record) (‘260) is withdrawn in light of Applicant’s amendment to the claims or the base claim.
20)	The rejection of claims 1, 2, 6, 8-11, 20 and 22-25 made in paragraph 18 of the Office Action mailed 07/26/21 35 U.S.C § 102(a)(1) as being anticipated by Munivar et al. (WO 2015/184134 A1, of record) is withdrawn in light of Applicant’s claim amendments and the new rejection set forth below to address the claims as amended. 
	Applicant refers to M.P.E.P § 2131 and 2131.02 and case law and contends that a reference must teach each and every limitation of that claim in order to anticipate a claim. Applicant states that claims 1 and 22 have been amended to recite that the filaggrin polypeptide comprises FLG domains 9-10 (FLG [9-10]). Applicant opines that Munivar et al. does not teach or suggest a recombinant microorganism capable of secreting a filaggrin (FLG) polypeptide, wherein the filaggrin polypeptide comprises FLG domains 9-10 and accordingly, as Munivar et al. does not anticipate these claims.
	Applicant’s arguments have been carefully considered, but are not persuasive. Munivar et al. did teach a recombinant microorganism including Staphylococcus epidermidis capable of secreting a filaggrin (FLG) polypeptide, wherein the filaggrin polypeptide comprises therein FLG domains 9-10. See the art rejection set forth below. 
Rejection(s) Maintained
21)	The rejection of claims 1, 6, 8-11 and 20 made in paragraph 12 of the Office Action mailed 07/26/21 under the judicially created doctrine of obviousness-type double patenting over claims 6-17 of US patent 10,702,558 (‘558, of record) is maintained for the reasons set forth therein. 
	Applicant states that he/she will address the rejection once all other rejections are overcome. 
	Applicant’s reply fails to respond to the non-provisional obviousness type double patenting rejection by either arguing the merits of the rejection, by filing a terminal disclaimer, or positively stating that a terminal disclaimer would be filed. Merely stating that the rejection would be addressed once all other rejections are overcome is non-responsive.   
22)	The provisional rejection of claims 1, 6, 8-11 and 20 made in paragraph 13 of the Office Action mailed 07/26/21 under the judicially created doctrine of obviousness-type double patenting over claims 29-33 of the co-pending application 16890552 (‘552) is maintained for the reasons set forth therein. 
Applicant cites MPEP § 804 and states that he/she defers substantive rebuttal of the 
Double Patenting Rejection(s)
23)	Claims 1, 2, 6, 8-11 and 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting over claims 11, 10, 7, 8,9, 6, 2 and 1 of the co-pending application number 17062832 (‘832). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to or encompass a recombinant microorganism capable of secreting a filaggrin fusion protein or polypeptide, said microorganism comprising an expression vector comprising a first coding sequence comprising a gene capable of expressing the polypeptide and a second coding sequence comprising a gene capable of expressing a cell penetrating peptide. The SEQ ID NO: 1 recited in claim 11 of the co-pending ‘832 application comprises therein Applicant’s FLG[9-10] of SEQ ID NO: 46, which is a part of SEQ ID NO: 9 recited in instant claim 8. See the sequence alignment below.
US-17-062-832-1
Sequence 1, Application US 17062832
Publication No. US 20210121504 A1
GENERAL INFORMATION
APPLICANT: AZITRA INC
TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR TREATING SKIN DISEASE WITH
RECOMBINANT MICROORGANISMS
CURRENT APPLICATION NUMBER: US 17/062,832
CURRENT FILING DATE: 2020-10-05
PRIOR APPLICATION NUMBER: PCT/US19/26045
PRIOR FILING DATE: 2019-04-05
PRIOR APPLICATION NUMBER: 62/653,021
PRIOR FILING DATE: 2018-04-05
NUMBER OF SEQ ID NOS: 29
SEQ ID NO: 1
LENGTH: 359
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
OTHER INFORMATION: Description of Artificial Sequence: Synthetic
OTHER INFORMATION: polypeptide
US-17-062-832-1

Query Match 100%; Score 1703; DB 22; Length 359; Best Local Similarity 100%;  
Matches 327; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 FLYQVSSHEQSESTHGQTAPSTGGRQGSRHEQARNSSRHSASQDGQDTIRGHPGSSRGGR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         13 FLYQVSSHEQSESTHGQTAPSTGGRQGSRHEQARNSSRHSASQDGQDTIRGHPGSSRGGR 72

Qy         61 QGSYHEQSVDRSGHSGYHHSHTTPQGRSDASHGQSGPRSASRQTRNEEQSGDGSRHSGSR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         73 QGSYHEQSVDRSGHSGYHHSHTTPQGRSDASHGQSGPRSASRQTRNEEQSGDGSRHSGSR 132

Qy        121 HHEPSTRAGSSRHSQVGQGESAGSKTSRRQGSSVSQDRDSEGHSEDSERRSESASRNHYG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        133 HHEPSTRAGSSRHSQVGQGESAGSKTSRRQGSSVSQDRDSEGHSEDSERRSESASRNHYG 192

Qy        181 SAREQSRHGSRNPRSHQEDRASHGHSAESSRQSGTRHAETSSGGQAASSQEQARSSPGER 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        193 SAREQSRHGSRNPRSHQEDRASHGHSAESSRQSGTRHAETSSGGQAASSQEQARSSPGER 252

Qy        241 HGSRHQQSADSSTDSGTGRRQDSSVVGDSGNRGSSGSQASDSEGHSEESDTQSVSAHGQA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        253 HGSRHQQSADSSTDSGTGRRQDSSVVGDSGNRGSSGSQASDSEGHSEESDTQSVSAHGQA 312

Qy        301 GPHQQSHQESTRGQSGERSGRSGSFLY 327
              |||||||||||||||||||||||||||
Db        313 GPHQQSHQESTRGQSGERSGRSGSFLY 339
 
This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
24)	Claims 22-25 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting over claims 22 and 23 of the co-pending application 17062832 (‘832). 
 Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to or encompass a live therapeutic composition comprising a recombinant microorganism comprising elements (i), (ii), (iii) and (iv). The filaggrin fusion product or a variant thereof expressed by the recombinant microorganism contained in the live biotherapeutic composition of claims 22 and 23 of the co-pending application are expected to comprise therein a filaggrin FLG [9-10] as recited in instant claim 22. 
This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
Rejection(s) under 35 U.S.C § 102
25)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

26)	Claims 1, 2, 6, 8-11, 20 and 22-25 are rejected 35 U.S.C § 102(a)(1) as being anticipated by Munivar et al. (WO 2015/184134 A1, of record).
	Munivar et al. disclosed a live engineered recombinant Staphylococcus epidermidis bacterium strain that produces a recombinant therapeutic polypeptide comprising therein a filaggrin (FLG) amino acid sequence selected from SEQ ID NO: 1-17 or combinations thereof, a cell penetrating peptide, an export signal, and a secretion signal; and a pharmaceutical composition comprising the live strain, i.e., live biotherapeutic composition. In one embodiment, S. epidermidis bacterial cells with a vector harboring a nucleic acid sequence encoding the filaggrin sequence, a nucleic acid encoding the cell penetrating peptide sequence, a nucleic acid sequence expressing an export signal to export the fusion product out of the recombinant bacterial cells, and a promoter operably linked thereto and allowing the transformed bacterial cells to produce the therapeutic fusion protein polypeptide to obtain the live biotherapeutic composition. The cell penetrating peptide facilitates the entry of the fusion product into human skin keratinocytes. See claims 29-41; pages 9, 19-20 and 32-34; first and second full paragraphs on page 6; and first full paragraph of page 21; paragraph bridging pages 19 and 20; and Figures 4 and 5. The prior art recombinant polypeptide comprising said filaggrin amino acid sequence is the instantly recited polypeptide comprising therein Applicant’s FLG filaggrin amino acid sequence of SEQ ID NO: 9 or a variant thereof.  See the sequence alignment (A) below. The prior art’s live engineered recombinant Staphylococcus epidermidis bacterium strain that produced a recombinant therapeutic filaggrin (FLG) polypeptide containing a cell penetrating peptide, an export signal, and a secretion signal comprised therein Applicant’s FLG[9-10] domains, i.e., Applicant’s amino acid sequence of SEQ ID NO: 46 (see the sequence alignment (B) below) depicted in Figure 13 of the instant application. 
(A)
BCJ45037
ID   BCJ45037 standard; protein; 4061 AA.
AC   BCJ45037
DT   28-JAN-2016 (first entry)
DE   Human filaggrin (FLG), SEQ ID NO: 1.
KW   FLG protein; Filaggrin; acne; allergy; alopecia; atopic dermatitis;
KW   contact dermatitis; dermatological; dermatological disease; eczema;
KW   hirsutism; hyperkeratosis; impetigo; pemphigoid; prophylactic to disease;
KW   protein therapy; psoriasis; radiation injury; seborrheic dermatitis;
KW   therapeutic; vitiligo.
OS   Homo sapiens.
PN   WO 2015184134-A1.
PD   03-DEC-2015.
PF   28-MAY-2015; 2015WO-US032972.
PR   30-MAY-2014; 2014US-0005558P.
PR   30-MAY-2014; 2014US-0005652P.
PA   (AZIT-) AZITRA.
PI   Munivar AM, Whitfill TM.
DR   WPI; 2015-778137/02.
PT   Preventing or treating abnormal skin condition e.g. psoriasis, allergic 
PT   contact dermatitis, and epidermolytic hyperkeratosis, involves 
PT   administering cell culture comprising engineered bacterial strain e.g. 
PT   Bifidobacterium to human.
PS   Claim 14; SEQ ID NO: 1; 59pp; English.
CC   The present invention relates to a method for preventing or treating 
CC   abnormal skin condition in human. The method involves administering a 
CC   cell culture comprising engineered bacterial strain (e.g., 
CC   Bifidobacterium, Brevibacterium, Propionibacterium, Lactococcus, 
CC   Streptococcus, Staphylococcus, Lactobacillus, Enterococcus, Pediococcus, 
CC   Leuconostoc, Oenococcus, and their mixtures) to human, where the cell 
CC   culture comprises at least one bacterial strain that produces recombinant
CC   polypeptide, or recombinant polypeptide comprising filaggrin (FLG) amino 
CC   acid sequence, secretion signal, and cell penetrating peptide. The 
CC   invention also provides: a pharmaceutical composition comprising the 
CC   above-mentioned cell culture, and carrier; and the use of cell culture 
CC   for preparing medicament for preventing or treating abnormal skin 
CC   condition in human. The method of the invention is useful for preventing 
CC   or treating abnormal skin condition such as psoriasis, acne, atopic 
CC   dermatitis, allergic contact dermatitis, epidermolytic hyperkeratosis, 
CC   eczema, seborrheic dermatitis, dry skin, allergy, rashes, UV-irritated 
CC   skin, detergent irritated skin, thin skin, bullous pemphigoid, pemphigus 
CC   vulgaris, impetigo, vitiligo, baldness, and hirsutism, preferably eczema 
CC   (e.g., mild eczema, moderate eczema, severe eczema, or hand eczema). The 
CC   present sequence represents a human FLG protein, which can be used for 
CC   preparing the pharmaceutical composition of the invention. Note: The 
CC   present sequence is described as human FLG cDNA (NM_002016) in page 31 of
CC   the specification.
SQ   Sequence 4061 AA

Qy          2 LYQVSTHXQXDSXHGXTXXSTXXRQXSHXXQAXXXSRHSXSQXGQDTIRGHPGXXXXGRQ 61
              ||||||| | || || |  ||  || ||  ||   |||| || ||||||||||    |||
Db        469 LYQVSTHEQPDSAHGRTGTSTGGRQGSHHEQARDSSRHSASQEGQDTIRGHPGSSRGGRQ 528

Qy         62 GXXXEXXVXXSGHSGXHHSHTTXQXRSDASHGXSGXRSASRXTXXXXQSXDXTRHSXSRH 121
              |   |  |  ||||| |||||| | ||||||| || ||||| |    || | |||| |||
Db        529 GSHHEQSVNRSGHSGSHHSHTTSQGRSDASHGQSGSRSASRQTRNEEQSGDGTRHSGSRH 588

Qy        122 HEXXSXAXXSXHSXXGQXXSXGXRXSRXXGSSXSQDXDSXXHSEDSERXSXSASRNHXGS 181
              ||  | |  | ||  ||  | | | ||  ||| ||| ||  ||||||| | |||||| ||
Db        589 HEASSQADSSRHSQVGQGQSSGPRTSRNQGSSVSQDSDSQGHSEDSERWSGSASRNHHGS 648

Qy        182 XXEQXRXGSRXPXXHXEDRAXHGHSADXSRKSGTXHXXXSSXGQAASSXEQARSSXGERH 241
                || | ||| |  | |||| |||||| |||||| |   || |||||| |||||| ||||
Db        649 AQEQSRDGSRHPRSHHEDRAGHGHSADSSRKSGTRHTQNSSSGQAASSHEQARSSAGERH 708

Qy        242 GSRHQXQSADSSXXSGXXHXQXSSAVXDSXXXGXSGSQATXXEGHSEDSDTQSVSGXGXX 301
              ||||| ||||||  ||  | | |||| ||   | ||||||  |||||||||||||| |  
Db        709 GSRHQLQSADSSRHSGTGHGQASSAVRDSGHRGSSGSQATDSEGHSEDSDTQSVSGHGQA 768

Qy        302 GXHQQSHXESXRXXSGXXSXRSXSFLY 328
              | ||||| || |  ||  | || ||||
Db        769 GHHQQSHQESARDRSGERSRRSGSFLY 795

(B)
BCJ45037
ID   BCJ45037 standard; protein; 4061 AA.
AC   BCJ45037
DT   28-JAN-2016 (first entry)
DE   Human filaggrin (FLG), SEQ ID NO: 1.
KW   FLG protein; Filaggrin; acne; allergy; alopecia; atopic dermatitis;
KW   contact dermatitis; dermatological; dermatological disease; eczema;
KW   hirsutism; hyperkeratosis; impetigo; pemphigoid; prophylactic to disease;
KW   protein therapy; psoriasis; radiation injury; seborrheic dermatitis;
KW   therapeutic; vitiligo.
OS   Homo sapiens.
PN   WO 2015184134-A1.
PD   03-DEC-2015.
PF   28-MAY-2015; 2015WO-US032972.
PR   30-MAY-2014; 2014US-0005558P.
PR   30-MAY-2014; 2014US-0005652P.
PA   (AZIT-) AZITRA.
PI   Munivar AM, Whitfill TM.
DR   WPI; 2015-778137/02.
PT   Preventing or treating abnormal skin condition e.g. psoriasis, allergic 
PT   contact dermatitis, and epidermolytic hyperkeratosis, involves 
PT   administering cell culture comprising engineered bacterial strain e.g. 
PT   Bifidobacterium to human.
PS   Claim 14; SEQ ID NO: 1; 59pp; English.
CC   The present invention relates to a method for preventing or treating 
CC   abnormal skin condition in human. The method involves administering a 
CC   cell culture comprising engineered bacterial strain (e.g., 
CC   Bifidobacterium, Brevibacterium, Propionibacterium, Lactococcus, 
CC   Streptococcus, Staphylococcus, Lactobacillus, Enterococcus, Pediococcus, 
CC   Leuconostoc, Oenococcus, and their mixtures) to human, where the cell 
CC   culture comprises at least one bacterial strain that produces recombinant
CC   polypeptide, or recombinant polypeptide comprising filaggrin (FLG) amino 
CC   acid sequence, secretion signal, and cell penetrating peptide. The 
CC   invention also provides: a pharmaceutical composition comprising the 
CC   above-mentioned cell culture, and carrier; and the use of cell culture 
CC   for preparing medicament for preventing or treating abnormal skin 
CC   condition in human. The method of the invention is useful for preventing 
CC   or treating abnormal skin condition such as psoriasis, acne, atopic 
CC   dermatitis, allergic contact dermatitis, epidermolytic hyperkeratosis, 
CC   eczema, seborrheic dermatitis, dry skin, allergy, rashes, UV-irritated 
CC   skin, detergent irritated skin, thin skin, bullous pemphigoid, pemphigus 
CC   vulgaris, impetigo, vitiligo, baldness, and hirsutism, preferably eczema 
CC   (e.g., mild eczema, moderate eczema, severe eczema, or hand eczema). The 
CC   present sequence represents a human FLG protein, which can be used for 
CC   preparing the pharmaceutical composition of the invention. Note: The 
CC   present sequence is described as human FLG cDNA (NM_002016) in page 31 of
CC   the specification.
SQ   Sequence 4061 AA

Query Match 100%; Score 1703; DB 23; Length 4061; Best Local Similarity 100%;  
Matches 327; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 FLYQVSSHEQSESTHGQTAPSTGGRQGSRHEQARNSSRHSASQDGQDTIRGHPGSSRGGR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 FLYQVSSHEQSESTHGQTAPSTGGRQGSRHEQARNSSRHSASQDGQDTIRGHPGSSRGGR 1500

Qy         61 QGSYHEQSVDRSGHSGYHHSHTTPQGRSDASHGQSGPRSASRQTRNEEQSGDGSRHSGSR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 QGSYHEQSVDRSGHSGYHHSHTTPQGRSDASHGQSGPRSASRQTRNEEQSGDGSRHSGSR 1560

Qy        121 HHEPSTRAGSSRHSQVGQGESAGSKTSRRQGSSVSQDRDSEGHSEDSERRSESASRNHYG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 HHEPSTRAGSSRHSQVGQGESAGSKTSRRQGSSVSQDRDSEGHSEDSERRSESASRNHYG 1620

Qy        181 SAREQSRHGSRNPRSHQEDRASHGHSAESSRQSGTRHAETSSGGQAASSQEQARSSPGER 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 SAREQSRHGSRNPRSHQEDRASHGHSAESSRQSGTRHAETSSGGQAASSQEQARSSPGER 1680

Qy        241 HGSRHQQSADSSTDSGTGRRQDSSVVGDSGNRGSSGSQASDSEGHSEESDTQSVSAHGQA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1681 HGSRHQQSADSSTDSGTGRRQDSSVVGDSGNRGSSGSQASDSEGHSEESDTQSVSAHGQA 1740

Qy        301 GPHQQSHQESTRGQSGERSGRSGSFLY 327
              |||||||||||||||||||||||||||
Db       1741 GPHQQSHQESTRGQSGERSGRSGSFLY 1767

	Claims 1, 2, 6, 8-11, 20 and 22-25 are anticipated by Munivar et al.
Claim(s) Objection(s) – Suggestion(s)
27)	Claim 22 is objected to for the incorrect phrase: ‘the first coding sequence, the second coding sequence and the third sequence “is”. See last but one line.
Conclusion
28)	No claims are allowed.
29) 	Applicant’s amendment necessitated the new ground(s) of rejection presented in this
Office action. THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of
time policy as set forth in 37 C.F.R 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however,
will the statutory period for reply expire later than SIX MONTHS from the mailing date of this
final action.
Correspondence
30)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
31)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner can is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 
32)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 



/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

                                                                                                                                                                                                   February, 2022